Citation Nr: 1822925	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  14-27 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Appellant and the Veteran's Sister




ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to November 1973.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. Jurisdiction has since been transferred to the RO in Detroit, Michigan.  

In October 2017, the appellant and the Veteran's sister testified during a videoconference hearing before the undersigned Veterans Law Judge. A transcript of the hearing has been associated with the record. 


FINDINGS OF FACT

1. The official death certificate demonstrates that the Veteran died in November 1992 and lists the immediate cause of death as idiopathic cardiomyopathy. 

2. The Veteran served in the Republic of Vietnam; therefore, he is presumed to have been exposed to herbicides during active service. 

3. At the time of his death, the Veteran had cardiomyopathy, and the evidence is in relative equipoise as to whether his cardiomyopathy was related to his military service and contributed to his cause of death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are met.  38 U.S.C. §§ 1110, 1131, 1310, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for the cause of a veteran's death may be granted if a disability incurred in or aggravated by service was either the principal or contributory cause of the veteran's death. 38 U.S.C. § 1310; 38 C.F.R. § 3.312(a). For a service-connected disability to be the principle cause of death it must singly or with some other condition be etiologically related. 38 C.F.R. § 3.312(b).

To prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curium, 78 F.3d 604 (Fed. Cir. 1996) (table).

If a veteran was exposed to an herbicide during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied. 38 U.S.C. § 1116 (2012); 38 C.F.R. § 3.307, 3.309(e) (2017).  

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975). 38 U.S.C. § 1116 (f) and 38 C.F.R. § 3.307 (a)(6)(iii).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran's official death certificate shows that he died in November 1992, and the immediate cause of death was listed as idiopathic cardiomyopathy. At the time of his death, the Veteran was not service-connected for any disability.

The appellant contends that the Veteran should be presumptively entitled to service connection due to his exposure to herbicides while serving in Vietnam. See October 2017 Board Hearing Testimony p. 3. 

The Board acknowledges that the Veteran did serve in Vietnam, as it is consistent with the evidence of record. See March 2013 Response from the National Personnel Records Center. He is presumed to have been exposed to herbicides. 38 C.F.R. § 3.307 (a)(6)(iii). 

The Veteran was not service-connected for any condition at the time of his death. Additionally, the Board acknowledges that idiopathic cardiomyopathy is not listed as a condition for which service connection can be granted on a presumptive basis due to herbicide exposure under 38 C.F.R. § 3.307 (a)(6)(iii). However, direct service connection can still be established under 38 C.F.R. § 3.303 (d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions. See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994). Under Combee, VA must not only determine whether a veteran had a disability recognized by VA as being etiologically related to exposure to herbicides, but must also determine whether the disability was otherwise the result of active service. In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation

VA sought a medical opinion in January 2014 to address the issue in this case. The examiner opined that the Veteran's cause of death was less likely than not due to in-service herbicide exposure, based upon the characterization of his cardiomyopathy as being idiopathic in nature. She explained that the term idiopathic indicated that the etiology of the Veteran's cardiomyopathy was unknown and could not be ascribed to a specific causative factor. Additionally, an addendum VA opinion was obtained in March 2014, in which the examiner concluded that idiopathic cardiomyopathy had not been linked to dioxin exposure. The Board finds that the VA medical opinions reflect a thorough review of the claims file and contain sufficient rationales to support their conclusions. Thus, they are afforded probative weight. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).      

In November 2013, the appellant submitted a private medical opinion in which Dr. R. V. opined that an endocardial biopsy performed on the Veteran reflected findings that were consistent with dioxin exposure. This conclusion was based upon direct treatment of the patient prior to his death, as well as medical testing results provided by the endocardial biopsy. The Board finds this opinion to be probative. See Nieves-Rodriguez, supra. 

Despite the negative VA medical opinions, the Board is also persuaded by Dr. R. V.'s findings that indicate that the Veteran was exposed to dioxin, based on the results of an endocardial biospy. Although the Veteran's death certificate listed idiopathic cardiomyopathy as the cause of death, the November 2013 private medical opinion is probative evidence that the Veteran's terminal illness was tied to dioxin exposure. Additionally, the Board notes that the January 2014 VA opinion characterized the Veteran's cardiomyopathy as stemming from an unknown etiology, but did not rule out the possibility of dioxin as a causal factor. For these reasons, the Board finds that the evidence is in equipoise regarding whether the Veteran's cardiomyopathy and in-service herbicide exposure contributed to the cause of his death. The benefit of the doubt is resolved in the appellant's favor. See Gilbert, supra; 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102 (2017). 


ORDER

Entitlement to service connection for cause of the Veteran's death is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


